DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 12-16-21.
Claims 1 and 12 are amended.
Claims 6 and 10-11 are canceled.


Allowable Subject Matter	
Claims 1-5, 7-9 and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-5, 7-9 and 21 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
the second bonding area has a larger area than the first bonding area, wherein the first bonding adhesive comprises a first side adhesive, arranged to cover a side surface of the substrate and a portion of the second bonding area of the circuit structure; one or more of the at least one first indentation is outside an orthographic projection of the first bonding area on the second bonding area on the circuit structure; and the first side adhesive at least partially fills the one or more of the at least one first indentation.
Claims 12-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 12 in combination as claimed, including:
the display panel further comprising: a circuit board having a third bonding area; and a second bonding adhesive; wherein: the circuit structure further comprises a fourth bonding area oppositely facing the third bonding area; the second bonding adhesive is between and contact the third bonding area and the fourth bonding area; and at least one of the third bonding area or the fourth bonding area is provided with at least one second indentation, wherein the second bonding adhesive at least partially fills one or more of the at least one second indentation.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 12 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848